In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-082 CR

NO. 09-07-083 CR

____________________


AARON D. TRAYLOR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 94418 and 95295




MEMORANDUM OPINION 
 In two proceedings before the trial court, appellant Aaron D. Traylor (1) was indicted for
possession of a controlled substance.  Pursuant to plea bargains, Traylor pled guilty, and the
trial court assessed punishment in each case at two years of confinement in a state jail
facility.  In each case, the trial court suspended imposition of sentence, placed Traylor on
community supervision for four years, and assessed a $750 fine.  The State filed motions to
revoke Traylor's community supervision in each case.  In each case, Traylor pled "true" to
two violations of the terms of his community supervision.  The trial court found that Traylor
violated the terms of his community supervision orders, revoked Traylor's community
supervision, and imposed a sentence of two years of confinement in a state jail facility in
each case.   
	Traylor's counsel filed briefs that present counsel's professional evaluation of the
record and conclude the appeals are frivolous.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). 
On June 14, 2007, we granted an extension of time for appellant to file pro se briefs.  We
received no response from the appellant.
	We reviewed the appellate records, and we agree with counsel's conclusion that no
arguable issues support the appeals.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  We affirm the trial court's judgment. (2)
	AFFIRMED.
							_________________________________
								    HOLLIS HORTON
									    Justice								
Submitted on September 28, 2007
Opinion Delivered October 10, 2007							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. In cause number 09-07-083 CR, the judgment and indictment refer to appellant by
his full name, Aaron Domonique Traylor. 
2. Appellant may challenge our decision in these cases by filing petitions for
discretionary review.  See Tex. R. App. P. 68.